Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11, 14-19, and 22-25 are pending as of the response and amendments filed on 8/2/22. Claims 1-10, 12-13, and 20-21 have been canceled. 
The previous 112(b) rejection over claims 16-17 and 23 is withdrawn in consideration of the amendments.
Claims 11, 14-19, and 22-25 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating mammalian cells, tissues, or organs in need of protection from low-temperature injury comprising contacting the cells, tissues, or organs, with a combination of a compound of formula (I), a cysteine, aspartic, serine, or leucine protease inhibitor; and a reducing agent, is not taught or suggested by the prior art. Okitsu et. al., JP 2012-116823; and Petrenko, Cryobiology, vol. 60, pp. 293-300, publ. 2010 (both of previous record) represent the closest prior art. Okitsu teaches a method of preserving biological tissue at low temperature comprising contacting the tissue with a protease inhibitor and a reducing agent, however, a mitochondrial uncoupler such as the compound of formula (I) is not taught or suggested. Petrenko teaches preserving liver tissue in cold temperature storage by contacting the tissue with a mitochondrial uncoupler, but neither the compound of formula (I), nor combination with a protease inhibitor is taught. 
Additionally, Applicants have provided evidence that the combination of mitochondrial uncoupler of formula (I) and protease inhibitor had a greater effect on increasing the average firing rate of retinal ganglion cells stored for 4 hours at 4˚C compared to BAM15 (compound of formula (I)) or a protease inhibitor alone (see Fig. 4C; and Ou et. al., Cell, vol. 173, pp. 851-863, publ. 2018-see Fig. 6C, of previous record), which is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11, 14-19, and 22-25 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627